DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, are rejected under 35 U.S.C. 103 as being unpatentable over Ruffner (US 2011/0111634) in view of Wu (US 2008/0009189).
Regarding claim 1, Ruffner disclose a pass-through plug, comprising:
a first housing (43), comprising a plurality of sockets (un-numbered, see Fig. 2);
a second housing (41), configured to be connected with the first housing; and
a tamper resistant assembly (53), trapped between the first housing and the second housing and configured to selectively block the plurality of sockets when the plurality of sockets are not simultaneously operated (P. 0045).
	Ruffner substantially disclosed the claimed invention except the protecting cover molded outside the first and second housing.
	Wu teaches a protective cover (6).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the protective cover onto Ruffner’s plug, as taught by Wu for protecting the plug.
	
Regarding claim 2, in the modified plug, Ruffner disclose the first housing comprises a plate portion, the second housing comprises a frame portion with an end providing an opening (see Fig. 4), and the plate portion closing the opening when the first housing is connected with the second housing. 

Regarding claim 3, in the modified plug, Ruffner disclose the plate portion is configured for the plurality of sockets to pass through (see Fig. 2), and comprises a first surface (15) and a second surface (at 18, Fig. 4) opposite to the first surface; and the first housing further comprises:
a first connecting plate (E1), extending outwardly perpendicular to the second surface, and an extending end of the first connecting plate is provided with a first engagement portion (E3); and a second connecting plate (E2), extending outwardly perpendicular to the second surface, and an extending end of the second connecting plate is provided with a second engagement portion (E4); 
wherein the first engagement portion and the second engagement portion are engaged onto the second housing when the first housing is connected with the second housing.



    PNG
    media_image1.png
    346
    783
    media_image1.png
    Greyscale

Regarding claim 8, in the modified plug, Ruffner disclose the pass-through plug further comprises a prong assembly (23, 31, 33) trapped between the tamper resistant assembly and the second housing.

Allowable Subject Matter
Claims 4-7, 9-16, 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC T NGUYEN whose telephone number is (571)272-2011. The examiner can normally be reached monday-friday (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRUC T NGUYEN/Primary Examiner, Art Unit 2833